DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 9/7/2022 has been entered. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1-17 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. With regard to applicant’s argument that neither Wyss nor Byrnes discloses an orthopedic prosthetic assembly having a bushing configured to be received into a pin hole of a spine of a tibial insert and located between the spine and a femoral component when the tibial insert and the femoral component are coupled together as recited in newly amended independent claim 1 and, similarly, in newly amended independent claim 7, as well as newly presented independent claim 9, the examiner disagrees. See rejection below for further explanation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,658,767,B2 to Wyss (Wyss) in view of US Patent Application Publication No. 2017/0105766 A1 to Byrnes (Byrnes).
Regarding claim 1
Wyss teaches a hinged orthopaedic knee prosthesis including a femoral component, a tibial component, and a bearing component positioned between the femoral and tibial components (abstract). 

    PNG
    media_image1.png
    757
    503
    media_image1.png
    Greyscale

Wyss meets the limitations of an orthopaedic prosthetic assembly, comprising: a femoral component (312) configured to be attached to a distal end of a patient's femur (col. 1, lines 51-53 discloses that the femoral component is configured to be coupled to a femur), the femoral component including (i) a pair of condyles (52, 54), (ii) an intercondylar notch (64) defined between the condyles, and (iii) a posterior bore (320) extending in a medial-lateral direction through the pair of condyles, a tibial tray (230) configured to be attached to a proximal end of a patient's tibia (col. 1, lines 54-55 discloses that the tibial tray is configured to be coupled to a tibia), the tibial tray including a platform (238) and a post (232) extending distally from the platform, a tibial insert (316) including (i) a body having a pair of surfaces (42, 44) configured to engage corresponding condyle surfaces of the condyles of the femoral component (as shown in fig. 5), (ii) a stem (322) extending distally from the body and sized to be received in a cavity (234) defined in the tibial tray, (iii) a spine (350) extending proximally from the body, and including a medial opening, a lateral opening, and an inner wall extending between the medial and the lateral openings to define a pin hole (398) that extends through the spine (fig. 8 shows and col. 10, lines 23-35 discloses that the bore/pin hole is defined by an opening on the medial side, an opening on the lateral side, and an inner wall extending between the openings), wherein the spine (350) is sized and shaped to be inserted into the intercondylar notch of the femoral component to a position at which the pin hole (398) is aligned with the posterior bore (320) of the femoral component (the bore/pin hole 398 is aligned with the slot/bore 320 in order to receive hinge pin 100 as shown in fig. 5), a bushing (610 or 612) having an annular flange and an elongated body extending from the annular flange (fig. 8 shows that the bushings each an elongated body and an annular flange, wherein the bushing (610 or 612) is sized and shaped to be inserted into the pin hole (398) of the spine to a position at which the annular flange engages the spine and is located between the spine and the femoral component when the spine of the tibial insert is inserted into the intercondylar notch of the femoral component (each bushing is inserted into the bore/pin hole 398 such that the annular flange at least indirectly engages the spine via one of the side walls 70 or 72 of the cam box and is located between the spine 350 and the periphery of the femoral component), and a hinge pin (100) sized and shaped to be inserted into the posterior bore (320) of the femoral component and into the bushing (610 or 612) to couple the tibial insert to the femoral component (shown in fig. 5).

    PNG
    media_image2.png
    768
    471
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    370
    469
    media_image3.png
    Greyscale

Wyss also teaches that the bushing (610, for example) is received within a second bushing (520) within the spine (350) to prevent wear between the femoral component (312) and the hinge assembly (514) (col. 13, lines 54-67). However, Wyss does not teach that the elongated body includes a retaining tab configured to engage the inner wall of the spine to secure the bushing to the spine.  
Byrnes teaches a polyaxial screw assembly having a threaded shaft, a rod receiver, a bushing, and a deformable tab within the bushing (abstract).

    PNG
    media_image4.png
    481
    368
    media_image4.png
    Greyscale

More specifically, Byrnes teaches that the tabs (retaining tabs; 504) of the bushing (16) may deform radially outward and frictionally engage an inner surface (inner wall) of the sidewall portion of the rod receiver (14), for the purpose of retaining the bushing. Byrnes further teaches that by adjusting the amount of force applied to bend the tabs (504), a downward force may act on the bushing (16) to increase the frictional force between the bushing (16) and the rod receiver (14), and the spherical head (10) of the screw (paragraph 0030 and fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing of Wyss, which is received within a second bushing within the spine to prevent wear between the femoral component and the hinge assembly (col. 13, lines 58-63), to include that the elongated body of the bushing includes a retaining tab configured to engage the inner wall of the spine to secure the bushing to the spine, in order to retain the bushing within the spine, in the same way that the bushing is retained within the receiver as taught by Byrnes.
Regarding claim 2
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 1. Wyss in view of Byrnes also teaches a retaining tab that extends from the outer surface of the elongated body of the bushing, as explained above. However, Wyss in view of Byrnes does not teach wherein the retaining tab extends circumferentially around the outer surface of the elongated body. 
Byrnes further teaches that the tabs (504) may be created by cutting out two or more sides from the sidewall of the bushing (16) to permit flexing of the tab (504) and that for a rectangular tab, two longitudinal cuts and one lateral cut may be used in conjunction with chamfering or removal of additional material to result in the desired about of plastic deformation (paragraph 0029).
It would have been an obvious matter of design choice to make the retaining tab of whatever form or shape was desired or expedient, such as one that extends circumferentially around the outer surface of the elongated body rather than a rectangular tab formed by cutting out sides from the sidewall of the bushing. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Furthermore, since applicant has not disclosed that these modifications solve any
stated problem or are for any particular purpose and it appears that the device would
perform equally well with either designs, these modifications are a matter of design
choice. Absent a teaching as to criticality that that the retaining tab extends circumferentially around the outer surface of the elongated body, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 3
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 2, including that the retaining tab has an outer wall that engages the inner wall of the spine to secure the bushing to the spine, as explained above. However, Wyss in view of Byrnes does not teach wherein the retaining tab has a curved outer wall that engages the inner wall of the spine to secure the bushing to the spine.
It would have been an obvious matter of design choice to make the retaining tab of whatever form or shape was desired or expedient, such as one that includes a curved outer wall rather than the flat outer wall of Wyss in view of Byrnes, particularly since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Furthermore, since applicant has not disclosed that these modifications solve any
stated problem or are for any particular purpose and it appears that the device would
perform equally well with either designs, these modifications are a matter of design
choice. Absent a teaching as to criticality that that the retaining tab has a curved outer wall that engages the inner wall of the spine to secure the bushing to the spine, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 4
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 3. Wyss further teaches wherein: the inner wall of the spine has a first diameter (fig. 8 of Wyss shows a first diameter of the inner wall of the spine; 350). However, Wyss does not teach that the curved outer wall of the retaining tab has a second diameter, and the second diameter is greater than the first diameter when the retaining tab is disengaged from the inner wall of the spine.
Byrnes teaches that the tabs (retaining tabs; 504) of the bushing (16) may deform radially outward and frictionally engage an inner surface (inner wall) of the sidewall portion of the rod receiver (14), for the purpose of retaining the bushing by friction (paragraph 0030 and fig. 5). It is clear from Byrnes that the outer wall of the retaining tab has a second diameter greater than a first diameter of the receiver (spine; 14) when the tab is disengaged from the inner wall of the receiver (spine; 14) (fig. 5 shows that the diameter of the tab outer wall; 504 is greater than the inner wall of the receiver; 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing of Wyss, which is received within a second bushing within the spine to prevent wear between the femoral component and the hinge assembly (col. 13, lines 58-63), to include that the curved outer wall of the retaining tab has a second diameter, and the second diameter is greater than the first diameter of the inner wall of the spine when the retaining tab is disengaged from the inner wall of the spine, in order to retain the bushing within the spine by friction, in the same way that the bushing is retained within the receiver as taught by Byrnes.
Regarding claim 5
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 4, wherein the second diameter is equal to the first diameter when the retaining tab engages the inner wall of the spine (the diameters of the tab and inner wall of the spine taught by Wyss in view of Byrnes would be equal when frictionally engaged in the same way as applicant’s).  
Regarding claim 6
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 5, wherein the retaining tab compresses when the retaining tab engages the inner wall of the spine (the deformable tab is compressed against the inner wall of the spine when engaged as taught by Byrnes).  
Regarding claim 7
Wyss meets the limitations of a method of implanting an orthopaedic prosthetic assembly, the method comprising: attaching a femoral component (312) to a distal end of a patient's femur, the femoral component including (i) a pair of condyles (52, 54), (ii) an intercondylar notch (64) defined between the condyles, and (iii) a posterior bore (320) extending in a medial-lateral direction through the pair of condyles (fig. 4), attaching a tibial tray (230) to a proximal end of a patient's tibia, the tibial tray including a platform (238) and a post (232) extending distally from the platform, inserting a stem (322) of a tibial insert (316) in a cavity (234) defined in the tibial tray, the tibial insert including (i) a body having a pair of surfaces (42, 44) configured to engage corresponding condyle surfaces of the condyles of the femoral component, the stem extending distally from the body (fig. 4), and (ii) a spine (350) extending proximally from the body, wherein the spine includes a medial opening, a lateral opening, and an inner wall extending between the medial and the lateral openings to define a pin hole (398) that extends through the spine (350), inserting a pair of bushings (610, 612) into the pin hole of the spine (350) such that an annular flange of each bushing engages the spine (fig. 8 shows that the annular flange of each bushing at least indirectly engages the spine via side walls 70, 72), inserting the spine of the tibial insert into the intercondylar notch to a position at which the pin hole of the spine is aligned with the posterior bore (320) of the femoral component and the annular flange of each bushing is located between the spine (350) and at least the outer periphery of the femoral component (shown in fig. 5), and       
inserting a hinge pin (100) into the posterior bore (320) of the femoral component and into the pair of bushings to couple the tibial insert to the femoral component (shown in fig. 5).  
Wyss also teaches that the bushing (610, for example) is received within a second bushing (520) within the spine (350) to prevent wear between the femoral component (312) and the hinge assembly (514) (col. 13, lines 54-67). However, Wyss does not teach that a retaining tab of each bushing secures the corresponding bushings within the pin hole.
Byrnes teaches a polyaxial screw assembly having a threaded shaft, a rod receiver, a bushing, and a deformable tab within the bushing (abstract).

    PNG
    media_image4.png
    481
    368
    media_image4.png
    Greyscale

More specifically, Byrnes teaches that the tabs (retaining tabs; 504) of the bushing (16) may deform radially outward and frictionally engage an inner surface (inner wall) of the sidewall portion of the rod receiver (14), for the purpose of retaining the bushing. Byrnes further teaches that by adjusting the amount of force applied to bend the tabs (504), a downward force may act on the bushing (16) to increase the frictional force between the bushing (16) and the rod receiver (14), and the spherical head (10) of the screw (paragraph 0030 and fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing of Wyss, which is received within a second bushing within the spine to prevent wear between the femoral component and the hinge assembly (col. 13, lines 58-63), to include that a retaining tab of each bushing secures the bushings within the pin hole, in order to retain the bushing within the spine, in the same way that the bushing is retained within the receiver as taught by Byrnes.
Regarding claim 8
Wyss in view of Byrnes teaches the method of claim 7. Wyss further teaches wherein the inner wall of the spine has a first diameter, However, Wyss does not teach that the retaining tab includes an outer wall having a second diameter, the second diameter being greater than the first diameter, the method further comprising inserting the pair of bushings in the pin hole such that the outer wall of the retaining tab compresses to decrease the second diameter to be equal to the first diameter to secure the bushing to the inner wall of the spine.
Byrnes teaches that the retaining tab (504) includes an outer wall having a second diameter (fig. 5), the second diameter being greater than the first diameter (fig. 5 shows that the diameter of the tab outer wall; 504 is greater than the inner wall of the receiver; 14), for the purpose of frictionally retaining the bushing. It is clear from Byrnes that the outer wall of the retaining tab has a second diameter greater than a first diameter of the receiver (spine; 14) when the tab is disengaged from the inner wall of the receiver (spine; 14) (fig. 5 shows that the diameter of the tab outer wall; 504 is greater than the inner wall of the receiver; 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing of Wyss, which is received within a second bushing within the spine to prevent wear between the femoral component and the hinge assembly (col. 13, lines 58-63), to include that the curved outer wall of the retaining tab has a second diameter, and the second diameter is greater than the first diameter of the inner wall of the spine when the retaining tab is disengaged from the inner wall of the spine, in order to retain the bushing within the spine by friction, in the same way that the bushing is retained within the receiver as taught by Byrnes.
The method of Wyss in view of Byrnes therefore also teaches wherein inserting the pair of bushings includes inserting the pair of bushings in the pin hole such that the outer wall of the retaining tab compresses to decrease the second diameter to be equal to the first diameter to secure the bushing to the inner wall of the spine (the deformable tab on the bushing of Wyss in view of Byrnes is compressed against the inner wall of the spine when engaged and the tab would necessarily have the same diameter as the inner wall in order to be frictionally retained).
Regarding claim 9
Similar to the explanation above, Wyss teaches an orthopaedic prosthetic assembly, comprising: a femoral component (312) configured to be attached to a distal end of a patient's femur, the femoral component including (i) a pair of condyles (52, 54), (ii) an intercondylar notch (64) defined between the condyles, and (iii) a posterior bore (320) extending in a medial-lateral direction through the pair of condyles (see fig. 6, for example), a tibial insert (316) including (i) a body having a pair of surfaces (42, 44) configured to engage corresponding condyle surfaces of the condyles of the femoral component and (ii) a spine (350)  extending proximally from the body and received in the intercondylar notch of the femoral component (fig. 5), wherein the spine includes a medial opening, a lateral opening, and an inner wall extending between the medial and the lateral openings to define a pin hole (398) that extends through the spine, and wherein the pin hole is aligned with the posterior bore of the femoral component (the pin hole is aligned with the bore in order to receive hinge pin 100, as shown in fig. 5), a pair of bushings (610 and 612) received in the pin hole of the spine of the tibial insert, wherein each bushing includes (i) an annular flange engaged with the spine and positioned between the spine and the femoral component (fig. 8 shows that each bushing includes an annular flange portion that is at least indirectly engaged with the spine and positioned between the spine 350 and at least the outer perimeter of the femoral component) and (ii) an elongated body extending from the annular flange and into the pin hole (fig. 8 also shows that each bushing includes an elongated body that extends from the flange portion into the pin hole 398), and a hinge pin (100) received in the posterior bore and the pair of bushings to secure the tibial insert to the femoral component.  
Wyss also teaches that the bushing (610, for example) is received within a second bushing (520) within the spine (350) to prevent wear between the femoral component (312) and the hinge assembly (514) (col. 13, lines 54-67). However, Wyss does not teach wherein the elongated body of each bushing includes a retaining tab engaged with the inner wall of the spine to secure the corresponding bushing to the spine.
Byrnes teaches a polyaxial screw assembly having a threaded shaft, a rod receiver, a bushing, and a deformable tab within the bushing (abstract).

    PNG
    media_image4.png
    481
    368
    media_image4.png
    Greyscale

More specifically, Byrnes teaches that the tabs (retaining tabs; 504) of the bushing (16) may deform radially outward and frictionally engage an inner surface (inner wall) of the sidewall portion of the rod receiver (14), for the purpose of retaining the bushing. Byrnes further teaches that by adjusting the amount of force applied to bend the tabs (504), a downward force may act on the bushing (16) to increase the frictional force between the bushing (16) and the rod receiver (14), and the spherical head (10) of the screw (paragraph 0030 and fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing of Wyss, which is received within a second bushing within the spine to prevent wear between the femoral component and the hinge assembly (col. 13, lines 58-63), to include that the elongated body of each bushing includes a retaining tab engaged with the inner wall of the spine to secure the corresponding bushing to the spine, in order to retain the bushing within the spine, in the same way that the bushing is retained within the receiver as taught by Byrnes.
The examiner suggests amending the claims to include structural limitations to better define the retaining tabs, such as that one bushing includes angled surfaces that may engage an angled surface of the retaining tabs of a second bushing for securing the first bushing to the second bushing, as disclosed in paragraph 0009 of applicant’s disclosure.
Regarding claim 10
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 9. Byrnes further teaches wherein the elongated body of each bushing includes a pair of slots that define the corresponding retaining tab.
Byrnes teaches that the tabs may be created by cutting out two or more sides from the sidewall of the bushing to permit flexing of the tab. The cutout sides are construed to be a pair of slots that define the corresponding retaining tab, as claimed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the bushing of Wyss in view of Byrnes, to specify that each bushing includes a pair of slots that define the corresponding retaining tab, in order to allow the tabs to be bent radially outward to frictionally engage an inner surface of the spine, in the same way that the bushing is retained within the receiver as taught by Byrnes.
Regarding claim 11
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 9. Byrnes also teaches wherein each bushing includes a plurality of retaining tabs (504), for the purpose of retaining the bushing via frictional engagement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the bushing of Wyss in view of Byrnes, to specify that each bushing includes each bushing includes a plurality of retaining tabs, in order to retain the bushing via frictional engagement, in the same way that the bushing is retained within the receiver as taught by Byrnes.
Regarding claim 12
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 9. Wyss further teaches wherein a first bushing (610) of the pair of bushings is received in the medial opening of the spine and a second bushing (612) of the pair of bushings is received in the lateral opening such that the elongated bodies of the pair of bushings confront each other within the pin hole (fig. 8 shows the pair of bushings confronting each other within the pin hole 398).  
Regarding claim 13
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 9. Byrnes also teaches wherein the retaining tab of each bushing extends circumferentially at least partially around the outer surface of the elongated body of the corresponding bushing (the tabs 504 extend radially outwardly from the bushing and therefore extend circumferentially at least partially around the outer surface of the body).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the bushing of Wyss in view of Byrnes, to specify that the retaining tab of each bushing extends circumferentially at least partially around the outer surface of the elongated body of the corresponding bushing, in order to retain the bushing via frictional engagement, in the same way that the bushing is retained within the receiver as taught by Byrnes.
Regarding claim 14
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 13. Byrnes also shows wherein the retaining tab of each bushing has a curved outer wall that engages the inner wall of the spine to secure the corresponding bushing to the spine (each retaining tab bent and has a curved shape that would become more curved as the bushing interacts frictionally with the retainer/spine).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the bushing of Wyss in view of Byrnes, to specify that the retaining tab of each bushing has a curved outer wall that engages the inner wall of the spine to secure the corresponding bushing to the spine, in order to retain the bushing via frictional engagement, in the same way that the bushing is retained within the receiver as taught by Byrnes.
Regarding claim 15
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 14. Byrnes also teaches wherein: the inner wall of the spine has a first diameter, the curved outer wall of the retaining tab of each bushing has a second diameter, and the second diameter is greater than the first diameter when the retaining tab of the corresponding bushing is disengaged from the inner wall of the spine (the retaining tabs of Byrnes have a greater diameter than the inner wall of the retainer/spine when they are deformed radially outwardly). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the bushing of Wyss in view of Byrnes, to specify that the inner wall of the spine has a first diameter, the curved outer wall of the retaining tab of each bushing has a second diameter, and the second diameter is greater than the first diameter when the retaining tab of the corresponding bushing is disengaged from the inner wall of the spine, in order to retain the bushing via frictional engagement, in the same way that the bushing is retained within the receiver as taught by Byrnes.
Regarding claim 16
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 15. Byrnes also teaches wherein the second diameter is equal to the first diameter when the retaining tab of the corresponding bushing engages the inner wall of the spine (the friction fit achieved by the retaining tabs against the inner wall of the retainer of Byrnes would necessarily result in the tabs having the same diameter as the inner wall of the retainer/spine in the same way as applicant’s).  
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the bushing of Wyss in view of Byrnes, to specify that the second diameter is equal to the first diameter when the retaining tab of the corresponding bushing engages the inner wall of the spine, in order to retain the bushing via frictional engagement, in the same way that the bushing is retained within the receiver as taught by Byrnes.
Regarding claim 17
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 16. Byrnes also teaches wherein the retaining tab of the corresponding bushing compresses when the retaining tab of the corresponding bushing engages the inner wall of the spine (the friction fit achieved by Byrnes would result in the retaining tab compressing when it engages the inner wall of the retainer/spine).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the bushing of Wyss in view of Byrnes, to specify that the retaining tab of the corresponding bushing compresses when the retaining tab of the corresponding bushing engages the inner wall of the spine, in order to retain the bushing via frictional engagement, in the same way that the bushing is retained within the receiver as taught by Byrnes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774